Citation Nr: 0935896	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The Board also notes that the Veteran filed a claim in 
February 2009 for service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to his service-connected diabetes mellitus.  However, that 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, that matter 
is referred to the RO for appropriate action.  

The merits of the issue of entitlement to service connection 
for hepatitis C will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  An unappealed rating decision dated in August 2002 denied 
service connection for hepatitis C.

3.  The evidence received since the August 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for hepatitis C.
CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied entitlement 
to service connection for hepatitis C, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received subsequent to the August 2002 
rating decision is new and material, and the claim for 
service connection for hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ), in this 
case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Nevertheless, in the decision below, the Board has reopened 
the Veteran's claim for service connection for hepatitis C, 
and therefore, regardless of whether the requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Therefore, the Board concludes that the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication. Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service 
connection for hepatitis C was previously considered and 
denied by the RO in a rating decision dated in August 2002.  
The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In October 2005, the Veteran essentially requested that his 
claim for service connection for hepatitis C be reopened.  In 
order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claims in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the Veteran's claim for service connection 
for hepatitis C was previously considered and denied in an 
August 2002 rating decision.  In particular, the RO 
determined that there was no evidence showing that the 
disorder was incurred in or aggravated by military service.  

The evidence of record at the time of the August 2002 rating 
decision included the Veteran's service personnel records 
showing that he served in an engineering battalion as a 
refrigeration specialist, a utilities worker, and in 
equipment maintenance.  Those records also document him as 
being stationed in Vietnam and Germany as well as in the 
United States.  In addition, his service treatment records 
were associated with the record at that time, but they did 
not make any reference to blood exposure, blood transfusions, 
organ transplantation, or other situations that would create 
a risk of hepatitis C exposure.  Nor did they reflect a 
diagnosis of hepatitis of any type.  Before August 2002, the 
record also contained a February 1973 VA medical examination 
report silent as to any form of hepatitis or residuals 
thereof.  There were also VA medical records dated in 
November 2001 documenting the Veteran as having liver damage 
and having previously undergone hepatitis screening in August 
2001.

The evidence associated with the claims file subsequent to 
the August 2002 rating decision includes VA medical records 
and July 2005 and November 2005 VA examination reports as 
well as the Veteran's own assertions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the August 2002 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for hepatitis C.  The majority of this 
evidence is certainly new, in that it was not previously of 
record.  The Board also finds the VA medical records to be 
material because they relate to an unestablished fact that is 
necessary to substantiate the claim.  In this regard, the 
Board notes that this evidence shows that the Veteran has 
been diagnosed with hepatitis C.  In particular, VA medical 
records dated in January 2005 document his problem list as 
including a diagnosis of hepatitis C, and VA medical records 
dated in September 2005 also indicated that the Veteran had 
been previously diagnosed with the disorder.  At the time of 
the August 2002 rating decision, the Veteran was documented 
as having liver damage and having undergone hepatitis 
screening, but there is no indication that an actual 
diagnosis was ever rendered.  Therefore, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
hepatitis C.  However, as will be explained below, the Board 
is of the opinion that further development is necessary 
before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hepatitis C.  As previously discussed, 
the medical evidence of record shows that he has a current 
diagnosis.  The Veteran contends that his current hepatitis C 
could possibly have resulted from the injection guns used for 
mass inoculation in service, as he witnessed the bleeding of 
those injected with the same needle immediately before him.  
Alternatively, he claimed that the disorder could have 
resulted from gathering dead bodies in Vietnam.  He has also 
stated He has stated that he received a letter from the Red 
Cross shortly after returning from Vietnam, which informed 
him that he could no longer give blood.  

The Veterans Benefits Administration (VBA) has published 
guidance for adjudicating hepatitis C claims.  A VBA Fast 
Letter issued in June 2004 identified "key points" that 
included the fact that hepatitis C is spread primarily by 
contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates in its Conclusion section that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992 and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
essential that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C. VBA 
Fast Letter 04-13 (June 29, 2004).

As previously noted, the Veteran has not been afforded a VA 
examination, and there is no other medical opinion of record 
addressing the etiology of his hepatitis C.  In light of his 
assertion that the disorder may be due to air gun injections 
in service and the VBA Fast letter, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of the Veteran's 
hepatitis C.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hepatitis C that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service personnel and treatment records 
as well as his post-service medical 
records and assertions.  The examiner 
should indicate whether the Veteran 
currently has a diagnosis of hepatitis 
C, and if so, he or she should opine as 
to whether it is at least as likely as 
not that the disorder is causally or 
etiologically related to his military 
service.  In so doing, the examiner is 
asked to provide a full discussion of 
all possible modes of transmission.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes 
that the current disability is either 
likely or unlikely the result of an 
event, injury, disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred 
in service as opposed to it being the 
result of some other factor or factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


